IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

JOANN MARCHELLE BROOKS,                    NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-1431

CSX TRANSPORTATION, INC.,

      Appellee.

_____________________________/

Opinion filed July 9, 2015.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Donald Wheeler Jonz of the Law Offices of Donald Wheeler Jonz, Washington,
D.C., for Appellant.

Andrew J. Knight, II of Moseley, Prichard, Parrish, Knight & Jones, Jacksonville,
for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and RAY, JJ., CONCUR.